51 F.3d 265
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Wayne BROWN, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Captain Whitlow;  CorrectionalOfficer Booker;  Correctional Officer Montoya;Correctional Officer Tucker;  SergeantLink, Defendants-Appellees.
No. 94-7107.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 3, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-93-922-A)
John Wayne Brown, Appellant Pro Se.  Susan Campbell Alexander, Assistant Attorney General, Richmond, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  The district court construed the complaint as alleging only negligence and dismissed the action because negligent actions by government officials do not state a cognizable claim under Sec. 1983.  Daniels v. Williams, 474 U.S. 327 (1986).  To the extent Appellant's allegations are construed as intentional act by Defendants, we affirm on the reasoning of Norman v. Taylor, 25 F.3d 1259 (4th Cir.1994) (in banc), cert. denied, 63 U.S.L.W. 3538 (U.S.1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.